Exhibit 99.6 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF November,2005 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing services to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 1/10/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 1/10/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 602-607-2625 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP Payroll Tax Total # # # Balance at Beginning of Period 27,657.91 5,051,570.64 5,079,228.55 RECEIPTS Cash Sales Accounts Receivable 2,432,971.63 2,432,971.63 Interest Income 6,756.02 10,100.00 16,856.02 Loans and Advances Sale of Assets 150.00 150.00 Transfers from Other DIP Accounts Other(attach list) 22,054.94 22,054.94 TOTAL RECEIPTS 6,756.02 2,465,276.57 2,472,032.59 DISBURSEMENTS Business - Ordinary Operations 849.80 1,490,272.08 1,491,121.88 Capital Improvements Pre-Petition Debt 12,265.47 12,265.47 Transfers to Other DIP Accounts Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 849.80 1,502,537.55 1,503,387.35 Balance at End of Month (See Note Below) 33,564.13 6,014,309.66 6,047,873.79 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 1,503,387.35 Less: Transfers to Other DIP Accounts Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 1,503,387.35 Balance at End of month excludes the following:Petty Cash and Miscellaneous cash of $1,054.25. Page 2 THREE-FIVE SYSTEMS, INC. YTD11/30/2005 TFS Corp 11/30/05 Income Statement Sales - US 5,268,236 Sales - Asia 61,250 Sales - China 151,121 Sales - Europe 10,709 Sales -Intercompany (147,572 ) Net Sales 5,343,745 Std COGS 4,528,151 % of Net Sales 84.7 % Manufacturing Engineering 305,390 COS Allocations 440,402 Manufacturing Variances 1,240,079 % of Net Sales 23.2 % Transfer 1,806,785 Interco COGS (242,540 ) Total Cost of Sales 8,078,268 Gross Margin (2,734,522 ) % of Net Sales -51.2 % Admin - CFO 1,452,739 Finance 1,561,010 Internal Audit 77,365 HR 640,389 IR 434,409 Admin - CEO 3,214,576 SG&A Allocations 3,007,461 Total Admin 10,387,949 % of Net Sales 194.4 % US Passive Sales 222,001 AVT Sales 159,064 Display Platform Manager 181,217 STD Product Sales 122,666 Inside Sales Reps 50,596 AVT Marketing 304,383 APP Eng/Mkt 197,125 STD Product Marketing 176,718 EMS Manager 488,150 Marketing 73,036 Total Sales 1,974,955 % of Net Sales 37.0 % Total SG&A 12,362,904 % of Net Sales 231.4 % THREE-FIVE SYSTEMS, INC. YTD11/30/2005 TFS Corp 11/30/05 Income Statement Direct View Design Engineering 418,939 Engineering Allocation 150,404 Total Engineering and R&D 569,343 % of Net Sales 10.7 % Impairment of Goodwill 12,902,588 Impairment of IP 934,170 Loss (Gain) on Sale of Assets 21,672,228 Amortization of Customer Lists/Distrib Rights 333,334 Total Operating Expenses 48,774,566 % of Net Sales 912.7 % Operating Income (51,509,088 ) % of Net Sales -963.9 % Interest Income 525,866 Interest Expense (21,253 ) Other Income 970,905 Interest & Other Inc/(Exp) 1,475,518 Profit Before Tax (50,033,571 ) % of Net Sales -936.3 % Income Taxes 14,273 Net Income (50,047,843 ) THREE-FIVE SYSTEMS, INC. YTD11/30/2005 TFS Corp 11/30/05 Balance Sheet (Unaudited) ASSETS CASH AND CASH EQUIVALENT 6,048,928 ACCOUNTS RECEIVABLE PRE 1,477,482 ACCOUNTS RECEIVABLE POST 208,692 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING 483,023 ASSETS HELD FOR SALE 1,465 OTHER CURRENT ASSETS 1,661,345 TOTAL CURRENT ASSETS 24,951,182 PLANT, PROPERTY & EQUIPMENT 217,899 ACCUMULATED DEPRECIATION (217,899 ) NET FIXED ASSETS 0 OTHER ASSETS 2,142,058 INVESTMENT TFS DI 100 TOTAL ASSETS 27,093,341 Balance Sheet (Unaudited) LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,863,209 ACCOUNTS PAYABLE POST 1,372,742 OTHER ACCRUED LIABILITIES PRE 991,447 OTHER ACCRUED LIABILITIES POST 162,207 TOTAL CURRENT LIABILITIES 6,389,606 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 6,389,606 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,070,805 RETAINED EARNINGS-CURRENT (50,047,843 ) RETAINED EARNINGS-PRIOR (129,368,659 ) TOTAL STOCKHOLDER'S EQUITY 20,703,735 TOTAL LIABILITIES & EQUITY 27,093,341 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 1,686,173.47 1,686,173.47 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 1,686,173.47 1,686,173.47 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 217,899.00 Accumulated Depreciation (217,899.00) (217,899.00) Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: NONE Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 252,459 252,459 Taxes Payable 0 Notes Payable 0 Professional Fees Payable 1,120,283 1,120,283 Secured Debt 0 Other Accrued - Post Petition 162,207 162,207 Total Post-Petition Liabilities 1,534,949 1,534,949 0 0 0 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED 44,835.62 125,650.46 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 238,911.32 238,911.32 Total Payments to Professionals Page 6 November 2005 Cash Payments to Insiders Three-Five Systems, Inc. Type Num Date Name Further Description Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 1056 11/16/2005 SALTICH EXPENSE REIMBURSEMENT (85.12) B of A Pay Post Payroll Payroll 11/3/2005 Eric Haeussler Payroll (9,423.73) Pay Post Payroll Payroll 11/3/2005 Jack Saltich Payroll (13,105.91) Pay Post Payroll Payroll 11/17/2005 Eric Haeussler Payroll (9,243.73) Pay Post Payroll Payroll 11/17/2005 Jack Saltich Payroll (12,977.13) Pay Post (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (125,650.46) November 2005 Cash Payments to Professionals Three-Five Systems, Inc. Type Num Date Name Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 11/22/2005 BAKERMCKEN (12,265.47) B of A Pay Pre Bill Pmt -Check 1043 11/16/2005 BAKERMCKEN 0.00 B of A Pay Post Bill Pmt -Check WIRE 11/22/2005 BAKERMCKEN (4,542.54) B of A Pay Post Bill Pmt -Check WIRE 11/29/2005 BRIDGE (129,286.52) B of A Pay Post Bill Pmt -Check WIRE 11/22/2005 SQUIRE (92,816.79) B of A Pay Post Total (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (238,911.32) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 1.We continued to use the accounts previously established. We set up a Debtor-in-Possession account with Bank of America in October and are working to transition all activity to this account. 2. TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 5 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Orderly appraisal of all claims and equity interests and orderly wind down of operations designed to maximize recoveries to all creditors and, if possible, equity holders. Identify any matters that are delaying the filing of a plan of reorganization: None. Page 7 Three-Five Systems, Inc. Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPT DETAIL November2005 Type Num Date Name Amount Bank Pay/Rcpt Pre/Post NonAuto Bank Charges 11/30/2005 Bank Charges (849.80) SVB Pay Post NonAuto Interest Earned 11/01/2005 Interest Earned 6,756.02 SVB Rcpt Post Net Actitivity 5,906.22 SVB Beginning Balance 27,657.91 SVB Calculated Ending Balanace 33,564.13 SVB SVB Balance per Cash Log 33,564.13 SVB Difference 0.00 SVB THREE-FIVE SYSTEMS, INC. Check/Receipts Detail November 2005 Type Num Date Name Further Description Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check WIRE 11/22/2005 BAKERMCKEN (12,265.47) B of A Pay Pre TOTAL PRE PAYMENTS (12,265.47) Bill Pmt -Check 1020 11/04/2005 AFLAC (522.70) B of A Pay Post Bill Pmt -Check 1021 11/04/2005 ASCOM (188.13) B of A Pay Post Bill Pmt -Check 1022 11/04/2005 BLUE CROSS (53,709.15) B of A Pay Post Bill Pmt -Check 1023 11/04/2005 BONESIO (480.00) B of A Pay Post Bill Pmt -Check 1024 11/04/2005 BOWNE (833.00) B of A Pay Post Bill Pmt -Check 1025 11/04/2005 DELTADEN (13,219.88) B of A Pay Post Bill Pmt -Check 1026 11/04/2005 FEDX-PA (877.32) B of A Pay Post Bill Pmt -Check 1027 11/04/2005 HYATTLEGAL (33.00) B of A Pay Post Bill Pmt -Check 1028 11/04/2005 INSIGHTCOM (941.16) B of A Pay Post Bill Pmt -Check 1029 11/04/2005 JOBBROKERS (2,551.50) B of A Pay Post Bill Pmt -Check 1030 11/04/2005 JTANNER (10,000.00) B of A Pay Post Bill Pmt -Check 1031 11/04/2005 LARSONALLEN (340.00) B of A Pay Post Bill Pmt -Check 1032 11/04/2005 LAXAMANA (4,500.00) B of A Pay Post Bill Pmt -Check 1033 11/04/2005 LINEARNET (3,000.00) B of A Pay Post Bill Pmt -Check 1034 11/04/2005 OSBORN (154.00) B of A Pay Post Bill Pmt -Check 1035 11/04/2005 PR NEWSWIRE (130.00) B of A Pay Post Bill Pmt -Check 1036 11/04/2005 RENA (673.20) B of A Pay Post Bill Pmt -Check 1037 11/04/2005 MCMANIMIE (1,189.14) B of A Pay Post Bill Pmt -Check 1038 11/16/2005 ADP (10.00) B of A Pay Post Bill Pmt -Check 1039 11/16/2005 AT&T PHONE (1,416.13) B of A Pay Post Bill Pmt -Check 1040 11/16/2005 AT&T-AZ (49.10) B of A Pay Post Bill Pmt -Check 1041 11/16/2005 AT&T (361.27) B of A Pay Post Bill Pmt -Check 1042 11/16/2005 AT&T-IL/NJ (119.70) B of A Pay Post Bill Pmt -Check 1043 11/16/2005 BAKERMCKEN 0.00 B of A Pay Post Bill Pmt -Check 1044 11/16/2005 DAVISWRIGH (120.00) B of A Pay Post Bill Pmt -Check 1045 11/16/2005 GLOBAL-CO (419.51) B of A Pay Post Bill Pmt -Check 1046 11/16/2005 HONDA (1,325.01) B of A Pay Post Bill Pmt -Check 1047 11/16/2005 HORIZONMOV (350.00) B of A Pay Post Bill Pmt -Check 1048 11/16/2005 IRON (368.73) B of A Pay Post Bill Pmt -Check 1049 11/16/2005 JTANNER (111,044.72) B of A Pay Post Bill Pmt -Check 1050 11/16/2005 LAXAMANA (3,000.00) B of A Pay Post Bill Pmt -Check 1051 11/16/2005 MCMANIMIE (108.05) B of A Pay Post Bill Pmt -Check 1052 11/16/2005 POSTMASTER (500.00) B of A Pay Post Bill Pmt -Check 1053 11/16/2005 QWEST (538.37) B of A Pay Post Bill Pmt -Check 1054 11/16/2005 QWESTKY (2,156.15) B of A Pay Post Bill Pmt -Check 1055 11/16/2005 RENA (136.00) B of A Pay Post Bill Pmt -Check 1056 11/16/2005 SALTICH EXPENSE REIMBURSEMENT (85.12) B of A Pay Post Bill Pmt -Check 1057 11/16/2005 ULTRADNS (370.98) B of A Pay Post Bill Pmt -Check 1058 11/16/2005 VERIZONPAG (497.99) B of A Pay Post Bill Pmt -Check 1059 11/16/2005 WAYLEN (597.22) B of A Pay Post Bill Pmt -Check 1060 11/16/2005 GIANGNGO PAYROLL REPLACEMENT CHECK (795.74) B of A Pay Post Bill Pmt -Check 1061 11/16/2005 TUYENNGO PAYROLL REPLACEMENT CHECK (714.98) B of A Pay Post Bill Pmt -Check 1062 11/16/2005 HVAL PAYROLL REPLACEMENT CHECK (2,524.65) B of A Pay Post Bill Pmt -Check 1063 11/18/2005 CARROZZO PAYROLL REPLACEMENT CHECK (1,397.54) B of A Pay Post Bill Pmt -Check 1064 11/18/2005 RAYBURN PAYROLL REPLACEMENT CHECK (1,124.66) B of A Pay Post Bill Pmt -Check 1065 11/18/2005 ZAREK PAYROLL REPLACEMENT CHECK (2,858.10) B of A Pay Post Bill Pmt -Check 1066 11/21/2005 CHAN PAYROLL REPLACEMENT CHECK (835.66) B of A Pay Post Bill Pmt -Check 1067 11/22/2005 AFLAC (522.70) B of A Pay Post Bill Pmt -Check 1068 11/22/2005 CDW (2,936.70) B of A Pay Post Bill Pmt -Check 1069 11/22/2005 LARSONALLEN (354.00) B of A Pay Post Bill Pmt -Check 1070 11/22/2005 MCMANIMIE (1,500.47) B of A Pay Post THREE-FIVE SYSTEMS, INC. Check/Receipts Detail November 2005 Type Num Date Name Further Description Amount Bank Pay/Rcpt Pre/Post Bill Pmt -Check 1071 11/22/2005 QWEST (2,152.87) B of A Pay Post Bill Pmt -Check 1072 11/22/2005 RENA (435.20) B of A Pay Post Bill Pmt -Check 1073 11/22/2005 RHOADS (1,010.00) B of A Pay Post Bill Pmt -Check 1074 11/22/2005 TATALOVICH (1,773.00) B of A Pay Post Bill Pmt -Check 1075 11/22/2005 WAYLEN (591.30) B of A Pay Post Bill Pmt -Check 1076 11/30/2005 VANSTONE PAYROLL REPLACEMENT CHECK (1,624.94) B of A Pay Post NonAuto Bank Charges 11/30/2005 Bank Charges (1,493.80) B of A Pay Post NonAuto Error Correction 11/30/2005 Error Correction (215,271.33) B of A Pay Post NonAuto FSA Funding 11/30/2005 FSA Funding (3,907.13) B of A Pay Post NonAuto Payroll 11/02/2005 PAYROLL (84,122.76) B of A Pay Post NonAuto Payroll 11/16/2005 PAYROLL (46,134.80) B of A Pay Post NonAuto Payroll 11/29/2005 PAYROLL (30,359.37) B of A Pay Post NonAuto Payroll 11/30/2005 PAYROLL (13,496.43) B of A Pay Post NonAuto TFSEMSPOST 11/02/2005 Subsidiary Funding (256,347.99) B of A Pay Post NonAuto TFSEMSPOST 11/14/2005 Subsidiary Funding (662.82) B of A Pay Post NonAuto TFSEMSPOST 11/16/2005 Subsidiary Funding (153,383.00) B of A Pay Post NonAuto TFSEMSPOST 11/17/2005 Subsidiary Funding (48,834.26) B of A Pay Post NonAuto TFSEMSPOST 11/25/2005 Subsidiary Funding (659.56) B of A Pay Post NonAuto TFSEMSPOST 11/30/2005 Subsidiary Funding (96,704.02) B of A Pay Post Bill Pmt -Check WIRE 11/02/2005 FIDELITYNY (11,909.10) B of A Pay Post Bill Pmt -Check WIRE 11/18/2005 FIDELITYNY (10,271.12) B of A Pay Post Bill Pmt -Check WIRE 11/22/2005 BAKERMCKEN (4,542.54) B of A Pay Post Bill Pmt -Check WIRE 11/22/2005 SQUIRE (92,816.79) B of A Pay Post Bill Pmt -Check WIRE 11/22/2005 SWINDON SUBSIDIARY FUNDING (50,000.00) B of A Pay Post Bill Pmt -Check WIRE 11/29/2005 BRIDGE (129,286.52) B of A Pay Post Total Post Payments (1,490,272.08) Total Payments (1,502,537.55) B of A Deposit 051101012848 11/01/2005 KONTRON SALE OF PENANG SUBSIDIARY 145,000.00 B of A Rcpt Post Deposit 051101012949 11/01/2005 KONTRON SALE OF PENANG SUBSIDIARY 1,655,000.00 B of A Rcpt Post Deposit DEPOSIT 11/02/2005 BANK DEPOSIT PAPAGO PARTNERS FOR INTEREST PAYMENT 10,100.00 B of A Rcpt Post Deposit DEPOSIT 11/02/2005 BANK DEPOSIT CK31541 FROM LIGHTSTAT NOTE RECEIVABLE 1,855.70 B of A Rcpt Post Deposit DEPOSIT 11/02/2005 BANK DEPOSIT CITIBANK FOR STAPLES REFUND 11.50 B of A Rcpt Post Deposit DEPOSIT 11/09/2005 BANK DEPOSIT LARSONALLEN CK6 9,730.89 B of A Rcpt Post Deposit DEPOSIT 11/09/2005 BANK DEPOSIT BLUE CROSS CK209344 10,456.85 B of A Rcpt Post Deposit DEPOSIT 11/09/2005 BANK DEPOSIT GEORGE HARBOT CK1 150.00 B of A Rcpt Post Deposit 8670 11/10/2005 ARIZONA AUCTIONEERS EQUIPMENT SALE 74,978.30 B of A Rcpt Post Deposit DEPOSIT 11/17/2005 BANK DEPOSIT SUBSIDIARY FUNDING 288,452.73 B of A Rcpt Post Deposit 103226 11/17/2005 REDPOST SUBSIDIARY FUNDING 269,540.60 B of A Rcpt Post Total Receipts 2,465,276.57 B of A Net Actitivity 962,739.02 B of A Beginning Balance 5,051,570.64 B of A Calculated Ending Balance 6,014,309.66 B of A Balance per cash log 6,014,309.66 B of A Difference 0.00 B of A Ending Cash - Bank of America 6,014,309.66 Ending Cash - SVB 33,564.13 Petty Cash 620.31 Merrill Lynch 0.79 Cash - SVB CD (Interest) 433.15 Total Cash Per Balance Sheet 6,048,928.04
